Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 29 October 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir,
                             Octr 29th 1783
                        
                        In obedience to your Excellencys order I inspected the Invalids in this City on Monday last, of which inspection I beg leave to make the following report.
                        The Officers who presented themselves consisted of the Colonel, (of whose appointment I
                            need say nothing) four Captains, the Captn Lieutenant, four Lieutt, & the doctor. The Captains &
                            Subalterns produced Certificates, or shewed wounds which entitled them to be received into this Corps; & seven of
                            them excepted of the priviledge of going to West point. Colonel Nichola with three officers & the Doctor choose to
                            remain in Philadelphia in hopes of receiving the Commutation & other emoluments which they intend asking of
                            Congress through Your Excellency.
                        Of the non Commissioned Officers & Soldiers, I have presented twenty seven to Your Excellency for the
                            Pension about twenty are to be sent to West point & Eleven discharged.
                        In the distribution of Pensions I have been cautious not to give this reward to any but those who from their
                            wounds, or disablement acquired by actual service had a right to this bounty of the United States.
                        Some of those who are to be sent to West Point had a claim to the Pension, but have prefered being taken
                            care of by the public in that Place to receiving a Monthly allowance of money which their unfortunate situation prevents
                            their making use of to the best advantage.
                        The men to be discharged are in general objects of compassion & seem to deserve the care of the
                            Public, but not being intitled to the Pension, they can not at present be benefitted by the good intentions of the United
                            States, as they prefer a discharge to going to West Point.
                        There remains some few Invalids in the Hospital whom I have not yet seen, & two or three who are in
                            too bad a situation to be removed any where.
                        I beg permission to observe to Your Excellency that those men who will be brought together at West point are
                            generally in so helpless a situation that so far from being able to do any duty they will require attendants. with the
                            greatest respect I have the honor to be Sir, Your Excellencys Most Obedient Humble Servant
                        
                            Steuben
                            Maj: Generl
                        
                    